The indictment charged the unlawful sale of intoxicating liquor to Leonard Lewis.
Lewis testified to the purchase of a gallon of whisky in bottles of a certain description, which bottles containing the liquor were placed in a certain drug-store. Some of them were afterwards found there by an officer and identified at the trial by circumstances as those placed there by Lewis.
There was found at appellant's premises and in his possession a quantity of mash and equipment for making whisky; also a quantity of whisky. *Page 189 
Testimony was introduced tending to show the identity in character of the whisky obtained by Lewis from the appellant and that found on his premises.
Appellant's confession, admitting the sale to Lewis of the whisky described in the indictment, was also introduced in evidence.
No questions of practice are presented requiring comment.
The evidence of the accomplices Lewis and Houston is direct and, in our opinion, the corroboration is sufficient. The evidence is sufficient to show that the offense charged was committed by appellant.
The judgment is affirmed.
Affirmed.